MEMORANDUM **
Carmen Delia Huesca Garcia, a native and citizen of Mexico, petitions pro se for *463review of the Board of Immigration Appeals’ (“BIA”) order affirming without opinion an Immigration Judge’s (“IJ”) decision denying her application for cancellation of removal. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review Huesca Garcia’s contention that the IJ violated her due process rights by failing to develop the record because she failed to raise that issue before the BIA and thereby failed to exhaust her administrative remedies. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (noting that due process challenges that are “procedural in nature” must be exhausted).
We do not consider Huesca Garcia’s contention that the IJ’s interpretation of the hardship standard violated due process, because it is argued for the first time in her reply brief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (issues not specifically raised and argued in a party’s opening brief are waived).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.